Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a resistive switch assembly disposed between the first line and the second line, the resistive switch assembly including a first non-volatile resistive switch and a second non-volatile resistive switch; and a pass transistor that includes a source connected with one of the first non-volatile resistive switch and the second non-volatile resistive switch and a drain connected with the other one of the first non-volatile resistive switch and the second non-volatile resistive switch, wherein the pass transistor interrupts current flowing through the first non-volatile resistive switch and the second non-volatile resistive switch” as required by claim 1 and “a resistive switch assembly disposed at each of cross-points between the plurality of first lines and the plurality of second lines, the resistive switch assembly including a first non-volatile resistive switch and a second non-volatile resistive switch; a pass transistor that includes a source connected with one of the first non-volatile resistive switch and the second non-volatile resistive switch and a drain connected with the other one of the first non-volatile resistive switch and the second non-volatile resistive switch, wherein the pass transistor interrupts current flowing through the first non-volatile resistive switch and the second non-volatile resistive switch; a first switch element connecting at least one of the first lines to a first power source line of first voltage in response to a memory enable signal; and a second switch element connecting at least one of the second lines to a second power source line of second voltage in response to the memory enable signal, the second voltage being different from the first voltage” as required by claim 14. Claims 2 thru 7 and 9 are allowed based upon their dependency to claim 1.

Claims 1-7, 9, and 14 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844